UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                             "X



NAOMI BEHAR-MORSE, as mother and legal guardian Case No.: l:19-cv-5330
ofK.M., a minor, (WFK)(ST)

                               Plaintiff, ANSWER

                -against-



ASIANA AIRLINES, INC,

                               Defendant.

                                                             -X



         Asiana Airlines, Inc. ("Asiana"), by and through its attorneys, Clyde & Co US LLP, as and


for its Answer to plaintiffs Complaint, states as follows:


         1. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 1 of the Complaint, and leaves all questions of law to be decided by the

Court.


         2. Denies knowledge or infonnation sufficient to form a belief as to the truth of the


allegations in paragraph 2 of the Complaint, except admits that Asiana has offices and transacts


business in the Eastern District of New York, and leaves all questions of law to be decided by the


Court.


         3. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 3 of the Complaint, and leaves all questions of law to be decided by the

Court.

         4. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 4 of the Complaint.

         5. Admits the allegations in paragraph 5 of the Complaint.


         6. Admits the allegations in paragraph 6 of the Complaint.
       7. Admits the allegations in paragraph 7 of the Complaint.

       8. Admits the allegations in paragraph 8 of the Complaint.

       9. Admits the allegations in paragraph 9 of the Complaint.

       10. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 10 of the Complaint.

       11. Admits the allegations in paragraph 11 of the Complaint.

       12. Admits the allegations in paragraph 12 of the Complaint.

       13. Admits the allegations in paragraph 13 of the Complaint.

       14. Admits the allegations in paragraph 14 of the Complaint.

       15. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 15 of the Complaint.

       16. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 16 of the Complaint.

       17. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 17 of the Complaint.

       18. Denies knowledge or information sufficient to form a belief as to the truth of the


allegations in paragraph 18 of the Complaint.

       19. Denies the allegations in paragraph 19 of the Complaint.


       20. Denies the allegations in paragraph 20 of the Complaint.

       21. Denies the allegations in paragraph 21 of the Complaint.


       22. Denies the allegations in paragraph 22 of the Complaint.


       23. Denies the allegations in paragraph 23 of the Complaint.

       24. Denies the allegations in paragraph 24 of the Complaint.


       25. Denies the allegations in paragraph 25 of the Complaint.
      26. Denies the allegations in paragraph 26 of the Complaint.

      27. Denies the allegations in paragraph 27 of the Complaint.


      28. Denies the allegations in paragraph 28 of the Complaint.

      29. Denies the allegations in paragraph 29 of the Complaint.


      30. Denies the allegations in paragraph 30 of the Complaint.

      31. Denies the allegations in paragraph 31 of the Complaint.


      32. Denies the allegations in paragraph 32 of the Complaint.

      33. Denies the allegations in paragraph 33 of the Complaint.


                                 AS AND FOR A FIRST
                                AFFIRMATIVE DEFENSE

       34. The Complaint fails to state a claim upon which relief can be granted.


                                AS AND FOR A SECOND
                                AFFIRMATIVE DEFENSE

       35. The transportation out of which the subject matter of this action arose was


"international carriage" within the meaning of a treaty of the United States known as the


Convention for the Unification of Certain Rules for International Carriage by Air, done at


Montreal on 28 May 1999, ICAO Doc. No. 9740 (entered into force November 4, 2003),


reprinted in S. Treaty Doc. 106-45, 1999 WL 33292734 (hereinafter "Montreal Convention"),


and the rights and liabilities of the parties are governed exclusively by the provisions the

Montreal Convention.


                                 AS AND FOR A THIRD
                                AFFIRMATIVE DEFENSE

       36. Asiana is not liable for plaintiffs or KM's alleged injuries because some or all of

plaintiffs injuries were not caused by an "accident" within the meaning of Article 17 of the


Montreal Convention.
                                    AS AND FOR A FOURTH
                                   AFFIRMATIVE DEFENSE

       37. Pursuant to Article 21 of the Montreal Convention, Asiana's tariffs and conditions


of carriage as set forth in the relevant contract of carriage, and/or other applicable law, Asiana is


not liable to plaintiff or KM for the loss or damage described in the Complaint or its liability, if

any, is limited to an aggregate sum or provable damages not in excess of 113,100 Special


Drawing Rights (SDRs).

                                    AS AND FOR AN FIFTH
                                   AFFIRMATIVE DEFENSE

       38. Pursuant to the Montreal Convention and/or other applicable law, Asiana shall be


wholly or partly exonerated from liability for the loss or damage described in the Complaint

because the alleged loss or damage was caused or contributed to by the negligence or culpable


conduct of plaintiff or KM.


                                    AS AND FOR A SIXTH
                                   AFFIRMATIVE DEFENSE

        39. The alleged damages complained of were not proximately caused by any culpable


conduct on the part ofAsiana.

                                   AS AND FOR A SEVENTH
                                   AFFIRMATIVE DEFENSE

        40. Plaintiffs and KM's state law claims against Asiana, if any, are completely


preempted by the Montreal Convention, or by federal law, including the Federal Aviation Act of


1958 as amended (P.L. 5-726, 72 Stat. 731, formerly codified as 49 U.S.C. §1301 et seq. now


recodified and incorporated into 49 U.S.C §40101 et seq\ and 49 U.S.C. §41713.
                                  AS AND FOR AN EIGHTH
                                  AFFIRMATIVE DEFENSE

       41. Plaintiffs and KM's damages, if any, were caused and brought about by an


intervening and superseding cause and were not caused by Asiana or any person or entity for


whom Asiana is responsible.


                                    AS AND FOR A NINTH
                                  AFFIRMATWE DEFENSE

       42. Plaintiff and KM failed to mitigate their damages, if any, and they are therefore

barred from recovering any such damages from Asiana.


                                   AS AND FOR A TENTH
                                  AFFIRMATIVE DEFENSE

       43. Asiana asserts that if it is liable to plaintiff or KM, which liability Asiana

expressly denies, then Asiana is entitled to a set-off for all settlements^eneflts and/or collateral


sources received by plaintiff or KM.


       WHEREFORE, Asiana demands judgment dismissing the Complaint in its entirety or,

alternatively, judgment limiting its liability pursuant to the foregoing, together with attorneys'

fees, costs, disbursements and such other and further relief as this Court deems just and proper.


Dated: New York, New York
       December 12,2019

                                              CLYDE & CO US LLP




                                              By:
                                                    Christopher Carlsen
                                                    Nicholas Magali
                                              The Chrysler Building
                                              405 Lexington Avenue, 16th Floor
                                              New York, New York 10174
                                              (212)710-3900
                                      Attorneys for Defendant
                                      Asiana Airlines, Inc.


To: Abram I. Bohrer, Esq.
      Bohrer & Lukeman
      5 Columbus Circle, Suite 1501
      New York, New York 10019
      (212)406-4232
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X



NAOMI BEHAR-MORSE, as mother and legal guardian                       Case No.: l:19-cv-5330
ofKJVL, a minor,                                                      (WFK)(ST)

                               Plaintiff,                             CERTIFICATE OF SERVICE

               -against-


ASIANA AIRLINES, INC,

                               Defendant.

                                                          -X



       I hereby certify that on December 12, 2019, a copy of the foregoing ANSWER was

electronically filed and served on the following counsel of record:

       Abram I. Bohrer, Esq.
       Bohrer & Lukeman
       5 Columbus Circle, Suite 1501
       New York, New York 10019




                                                      (,4-^ ^-^^-
                                                      Michelle Mullen
                                                      CLYDE & CO US LLP
                                                      The Chrysler Building
                                                      405 Lexington Avenue, 16 Floor
                                                      New York, New York 10174
                                                      (212)710-3900
